Roberts, Chief Justice.
In this case there is no assignment of .errors nor notice of appeal given in the transcript of the record. There is copied in the record what appears to be an entry in short, as if it had been placed on the judge’s docket, as follows:
“ H. H. Rawlings ) v. > “Car Forrest. )
Motion for new trial Sept. 6, 1873.
Í 3 W 2 overruled, •< Deft, except— ( .Appeal.”
From this entry it might be inferred that notice of appeal was given after the overruling the motion for new trial, but that it was not entered in the minutes. Both the order of the court overruling the motion for new trial and the notice of appeal have been omitted.
Such an entry so made cannot be held to be a notice of appeal in open court entered of record.
•Motion to dismiss appeal is sustained.
Dismissed.